Citation Nr: 1343438	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 2011, for the grant of service connection for low back strain.  

2.  Entitlement to an effective date earlier than September 8, 2011, for the grant of service connection for left knee strain.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 2004 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the RO which granted service connection for low back and left knee strain, and assigned a 10 percent evaluation for each disability; effective from September 8, 2011.  


FINDINGS OF FACT

1.  An original claim of service connection for multiple disabilities was received on June 29, 2010.  

2.  Private medical records, received in July 2010, showed treatment for chronic low back problems from January to July 2010, and a reported history of back problems since service.  

3.  A Report of General Information, dated in July 2010, showed that the RO recognized a potential claim of service connection for a left knee disability. 

4.  Service connection for low back strain and left knee strain was granted by the RO in November 2011, each effective from September 8, 2011.  

5.  The earliest effective date for the grant of service connection for low back strain and left knee strain is June 29, 2010, the date of the Veteran's original claim.  


CONCLUSIONS OF LAW

1.  An effective date of June 29, 2010, for the grant of service connection for low back strain is warranted.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.400 (2013).  

2.  An effective date of June 29, 2010, for the grant of service connection for left knee strain is warranted.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, this appeal arose from the downstream issues of the effective dates assigned following the award of service connection for low back strain and left knee strain.  Since the Veteran's claim had been for service connection, the notice he received was directed toward that issue.  As that has been granted, no further notice under the above mentioned law and regulations is necessary.  It is observed the Veteran was provided a statement of the case concerning the effective date issues, and this document included the criteria used to establish effective dates.  Likewise, the Veteran perfected his appeal thereafter.  In this decision, the Board grants an earlier effective date for the Veteran's low back strain and left knee strain.  As this represents a complete grant of the benefit sought on appeal, no further discussion of VA's duty to notify and assist is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim [emphasis added] or a claim reopened after final adjudication shall be fixed in accordance with the fact found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 U.S.C.A. § 5101 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1(r) (2013).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2013).  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(ii).  

Analysis

Historically, the service treatment records (STRs) showed that the Veteran was treated for low back pain and left knee problems on several occasions in service, and include assessments of left knee bursitis in June 2004, and sacroiliac back strain in May 2006.  An original claim of service connection for multiple disabilities, including a right knee disability was received from the Veteran in June 2010.  Private medical records, received in July 2010, showed that the Veteran was treated for chronic lumbosacral pain on numerous occasions from January to July 2010, and that he reported a history of back problems two years earlier.  

In a Report of General Information, dated in July 2010, the RO noted that the Veteran's STRs showed treatment for left knee problems in service but not for right knee problems, and contacted the Veteran to clarify which knee he was seeking to establish service connection.  Although the Veteran indicated that it was his right knee that was treated in service and not his left knee, the RO notified the Veteran in July 2011, that the claims of service connection for a low back and right and left knee disabilities was being deferred pending a VA examination and medical opinion.  When examined by VA in September 2011, the Veteran reported a history of chronic low back and left knee problems since service.  The examiner reviewed the claims file and opined that it was at least as likely as not that the Veteran's current low back strain and left knee strain were first manifested in service.  

By rating action in November 2011, the RO granted service connection for low back strain and left knee strain, and assigned a 10 percent evaluation for each disability; effective from September 8, 2011, the date of the VA examination which provided a causal connection between the Veteran's current low back and left knee symptoms and service.  Thereafter, the Veteran disagreed with the effective dates assigned for the two disabilities, and argued that they should be made effective from the date of his original claim.  

As noted above, the effective date of an award of service connection based on an original claim is the day following separation from service or date entitlement arose, if the claim is received within one year of discharge from service; otherwise the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In this case, the receipt of private medical records in July 2010, showing treatment for chronic low back problems during the Veteran's first year after service, the objective evidence of treatment for left knee problems in the STRs, and the RO's development of these issues in connection with his original claim for a right knee disability can only be viewed, rationally, as recognition that a claim for service connection for a low back and left knee disability was part and parcel of his original claim.  Although the Veteran was not examined by VA to determine the etiology of the claimed disabilities until September 2011, the fact that the VA physician opined that his current low back and left knee disabilities were related to service, is further evidence of a continuity of symptomatology.  Thus, it is reasonable to assume that the Veteran's low back and left knee disabilities were present at the time of receipt of his original claim for VA compensation benefits.  

Under the circumstances, the Board finds the evidence is, at the very least, in relative equipoise.  Accordingly, the Board finds that the effective date for the grant of service connection for low back strain and left knee strain should be from June 29, 2010, the date of receipt of the Veteran's original claim.  This is the 

earliest permissible effective date under the law as the claim was not filed within one year of discharge.


ORDER

Entitlement to an effective date of June 29, 2010, for the grant of service connection for low back strain is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  

Entitlement to an effective date of June 29, 2010, for the grant of service connection for left knee strain is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  




____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


